MEMORANDUM **
Yeu Tchieng and his wife, natives of Laos and citizens of France, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), we deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s finding that the Tchiengs’ problems in France are not sufficient to establish either past persecution or a well-founded fear of future persecution. See id. at 339-40; see also Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005) (concluding that anonymous and vague threats did not constitute persecution). Therefore, the Tchiengs’ asylum claim fails.
*545We lack jurisdiction to consider the Tchiengs’ contentions, to the extent any have been raised, regarding withholding of removal and CAT because they failed to exhaust these before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.